DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3 August 2021 has been entered:
Claim(s) 1, 7, and 15 is/are amended; 
In all, claim(s) 1-17 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.

Claim Objection
Claim 4, 12, and 15 are objected to because: 
Claim 4 line 2, claim 12 line 2, and claim 15 last paragraph recites “action sled” which should read “actuation sled”.
 Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid (US 2013/0075450 A1).
Regarding claim 1, Schmid discloses a staple cartridge (at least Fig. 86) comprising:
a cartridge body (4510) defining a longitudinal axis (longitudinal axis therein) and having a plurality of staple pockets (pockets in which 4520 are placed) and a central knife slot (center knife slot in Fig. 86, which is equivalent to 33 in Fig. 1A), the staple pockets arranged in at least one row on each side of the central knife slot (Fig. 86); and
a plurality of staples (4520), each of the plurality of staple pockets receiving one of the plurality of staples (Fig. 86), each of the plurality of staples including a back span having first and second ends and two legs (see equivalent back span and two legs thereof in Fig. 73A), each of the two legs extending from each end of the back span (equivalence in Fig. 73A), each of the legs including a tip having a facet that faces the central knife slot and defines a plane (see tips of 4520 facing the central knife slot, defining a plane), the plane extending in a direction substantially parallel to the longitudinal axis of the cartridge body (Fig. 86; see also the tips of staples 3020b on the right side in Fig. 55). 
Regarding claim 2, Schmid discloses the staple cartridge of claim 1, wherein the at least one row includes a plurality of rows, the plurality of rows including an inner row and an outer row (see inner and outer rows in Fig. 1A). 
Regarding claim 3, Schmid discloses the staple cartridge of claim 1, further including a plurality of pushers supported with the plurality of staple pockets of the cartridge body (4583), each of the plurality of pushers supporting at least one of the plurality of staples and being movable from a first position to a second position to eject the plurality of staples from the plurality of pockets of the cartridge body (Fig. 86 and para. 575). 
Regarding claim 4, Schmid discloses the staple cartridge of claim 3, further including an actuation sled that is positioned within the cartridge body (see equivalent sled 4270 in Figs. 82-83), the actuation sled being movable within the cartridge body to move the pushers from their first position to their second position (Figs. 82-83). 
Regarding claim 5, Schmid discloses the staple cartridge of claim 4, wherein cartridge body includes an upper clamping surface (4511) and a lower portion opposite to the upper clamping surface (lower portion opposite to 4511), the staple cartridge further including a guard supported on the lower portion of the cartridge body (4530), the guard retaining the plurality of staples and the plurality of pushers within the cartridge body (Fig. 86). 
Regarding claim 6, Schmid discloses the staple cartridge of claim 5, wherein the guard is secured to the cartridge body by snap-fitting (“In at least one embodiment, the cartridge support member 960 has one or more snap features 962 protruding therefrom for releasably coupling the cartridge support member 960 to the elongated channel 14. Other forms of snap features/fastener arrangements may be employed for releasably coupling the cartridge support member 960 to the elongated channel 14,” para. 511). 
Regarding claim 7, Schmid discloses a surgical stapling device (Fig. 1) comprising:
an elongate body (40);
a tool assembly (end effector 12; also Fig. 86) supported on the elongate body, the tool assembly including an anvil (15; also 4540 in Fig. 86), and a cartridge assembly (13; also 4510 in Fig. 86), the cartridge assembly including a staple cartridge (4530), the staple cartridge including: 
a cartridge body defining a longitudinal axis (longitudinal axis therein) and having a plurality of staple pockets (pockets in which 4520 are placed) and a central knife slot (center knife slot in Fig. 86, which is equivalent to 33 in Fig. 1A), the staple pockets arranged in at least one row on each side of the central knife slot (Fig. 86); and
a plurality of staples (4520), each of the plurality of staple pockets receiving one of the plurality of staples (Fig. 86), each of the plurality of staples including a back span and two legs (see equivalent back span and two legs thereof in Fig. 73A), each of the two legs extending from each end of the back span (equivalence in Fig. 73A), the back span extending in a direction substantially parallel to the longitudinal axis of the cartridge body (back span extension and the longitudinal axis both into the paper in Fig. 86), each of the two legs including a tip having a facet that is oriented to face the central knife slot and defines a plane (see tips of 4520 facing the central knife slot, defining a plane), the plane extending in a direction substantially parallel to the longitudinal axis of the cartridge body, wherein the orientation of the facets on the two legs of the staples cause all of the staple legs to be formed (the limitation is a mere result of  having specifically-shaped staples and staple tips, which Schmid teaches). 
Regarding claim 8, Schmid discloses the stapling device of claim 7, further including a handle assembly (100), the elongate body supported on and extending distally from the handle assembly (Fig. 1). 
Regarding claim 10, Schmid discloses the stapling device of claim 8, wherein the at least one row includes a plurality of rows, the plurality of rows including an inner row and an outer row (see inner and outer rows in Fig. 1A).
Regarding claim 11, Schmid discloses the stapling device of claim 7, further including a plurality of pushers supported with the plurality of staple pockets of the cartridge body (4583), each of the plurality of pushers supporting at least one of the plurality of staples and being movable from a first position to a second position to eject the plurality of staples from the plurality of pockets of the cartridge body (Fig. 86 and para. 575).
Regarding claim 12, Schmid discloses the stapling device of claim 11, further including an actuation sled that is positioned within the cartridge body (see equivalent sled 4270 in Figs. 82-83), the actuation sled being movable within the cartridge body to move the pushers from their first position to their second position (Figs. 82-83).  
Regarding claim 13, Schmid discloses the stapling device of claim 12, wherein cartridge body includes an upper clamping surface (4511) and a lower portion opposite to the upper clamping surface (lower portion opposite to 4511), the staple cartridge further including a guard supported on the lower portion of the cartridge body (4530), the guard retaining the plurality of staples and the plurality of pushers within the cartridge body (Fig. 86).
Regarding claim 14, Schmid discloses the stapling device of claim 13, wherein the guard is secured to the cartridge body by snap-fitting (“In at least one embodiment, the cartridge support member 960 has one or more snap features 962 protruding therefrom for releasably coupling the cartridge support member 960 to the elongated channel 14. Other forms of snap features/fastener arrangements may be employed for releasably coupling the cartridge support member 960 to the elongated channel 14,” para. 511).
Regarding claim 15, Schmid discloses a surgical stapling device (Fig. 1) comprising:
a handle assembly (100), 
an elongate body (40) supported on and extending distally from the handle assembly (Fig. 1), a tool assembly (end effector 12; also Fig. 86) supported on the elongate body, the tool assembly including an anvil (15; also 4540 in Fig. 86), and a cartridge assembly (13; also 4510 in Fig. 86), the cartridge assembly including a staple cartridge (4530), the staple cartridge including: 
a cartridge body defining a longitudinal axis (longitudinal axis therein) and having a plurality of staple pockets (pockets in which 4520 are placed) and a central knife slot (center knife slot in Fig. 86, which is equivalent to 33 in Fig. 1A), the staple pockets arranged in at least one row on each side of the central knife slot (Fig. 86); and
a plurality of staples (4520), each of the plurality of staple pockets receiving one of the plurality of staples (Fig. 86), each of the plurality of staples including a back span and two legs (see equivalent back span and two legs thereof in Fig. 73A), each of the two legs extending from each end of the back span (equivalence in Fig. 73A), the back span extending in a direction substantially parallel to the longitudinal axis of the cartridge body (back span extension and the longitudinal axis both into the paper in Fig. 86), each of the two legs including a tip having a facet that is oriented to face the central knife slot and defines a plane (see tips of 4520 facing the central knife slot, defining a plane), the plane extending in a direction substantially parallel to the longitudinal axis of the cartridge body, wherein the orientation of the facets on the two legs of the staples cause all of the staple legs to be formed on a side of the back span toward the central knife slot (the limitation is a mere result of  having specifically-shaped staples and staple tips, which Schmid teaches);
a plurality of pushers supported with the plurality of staple pockets of the cartridge body (4583), each of the plurality of pushers supporting at least one of the plurality of staples and being movable from a first position to a second position to eject the plurality of staples from the plurality of pockets of the cartridge body (Fig. 86 and para. 575);
an actuation sled positioned within the cartridge body (see equivalent sled 4270 in Figs. 82-83), the actuation sled is movable within the cartridge body to move the pushers from their first position to their second position (Figs. 82-83).  
Regarding claim 16, Schmid discloses the stapling device of claim 15, wherein cartridge body includes an upper clamping surface (4511) and a lower portion opposite to the upper clamping surface (lower portion opposite to 4511), the staple cartridge further including a guard supported on the lower portion of the cartridge body (4530), the guard retaining the plurality of staples and the plurality of pushers within the cartridge body (Fig. 86).
Regarding claim 17, Schmid discloses the stapling device of claim 16, wherein the guard is secured to the cartridge body by snap-fitting (“In at least one embodiment, the cartridge support member 960 has one or more snap features 962 protruding therefrom for releasably coupling the cartridge support member 960 to the elongated channel 14. Other forms of snap features/fastener arrangements may be employed for releasably coupling the cartridge support member 960 to the elongated channel 14,” para. 511).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Bakos (US 2018/0168599 A1).
Regarding claim 9, Schmid discloses the stapling device of claim 8
Schmid does not explicitly disclose that the handle assembly is a battery powered handle assembly. 
However, Bakos discloses that the handle assembly is a battery powered handle assembly (“[0267] U.S. patent application Ser. No. 14/984,488, entitled Mechanisms for Compensating for Battery Pack Failure in Powered Surgical Instruments” which is incorporated by reference and having equivalent Publication number US 2017/0189018 A1 having battery 156, Fig. 4);  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the handle assembly, as disclosed by Schmid, to be battery powered, as taught by Bakos, with the motivation to allow the surgical instrument to function electrically rather than manually, as surgical instruments functioning electrically would provide more precise and accurate results compared to manually operated instruments.

Alternatively, claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakos.
Regarding claim 1, Bakos discloses a staple cartridge (at least 3100, Figs. 26-30; 4400, Fig. 77A-F) comprising:
a cartridge body (3112) defining a longitudinal axis (3111) and having a plurality of staple pockets (4420/4430, Fig. 77A) and a central knife slot (4415, Fig. 77A), the staple pockets arranged in at least one row on each side of the central knife slot (see three rows on either side of knife slot 4415, Fig. 77A); and
(5420, Fig. 102, which are equivalent of 4440/4450, Fig. 77A), each of the plurality of staple pockets receiving one of the plurality of staples (Fig. 77A), each of the plurality of staples including back span (5421, Fig. 102), and a leg extending from each end of the back span (5424/5422), each of the legs including a tip having a facet (5425/5423) that defines a plane, the plane extending in a direction substantially parallel to the longitudinal axis of the cartridge body (“Both staple tips 5423, 5425 face a direction which is perpendicular, or at least substantially perpendicular, to an axis defined by the crown 5421.” [0557]; in view of Fig. 77A, axis defined by the crown 5421 is parallel to the knife slot 4415, meaning the tips 5423/5425 being perpendicular to the axis defined by the crown must be substantially parallel to the longitudinal axis of the cartridge body.)
Bakos does not explicitly disclose that each of the legs including a tip having a facet facing the central knife slot and defines a plane.
However, Bakos further states that “the staples may be cut with opposite laterally-facing staple tips, for example, facing in a direction that is opposite the lateral direction, for example, facing in a direction that is opposite the lateral direction, such that one staple can be biased toward a first portion of the pocket and the other staple can be biased toward a different portion of the pocket.” [0557]   
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified each staple tip, as disclosed by Bakos, to have a facet facing the central knife slot and defines a plane, as it would be “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation to success (Bakos in [0557] suggests that each staple tip can face either towards the knife slot or away from the knife slot – having finite number to try – such that the staples can be biased toward one way or the other in the pocket – having predictable solutions). 
  
Regarding claim 2, modified Bakos discloses the staple cartridge of claim 1, wherein the at least one row includes a plurality of rows, the plurality of rows including an inner row and an outer row (see three rows on either side of 4415, Fig. 77A).  
Regarding claim 3, modified Bakos discloses the staple cartridge of claim 1, further including a plurality of pushers supported with the plurality of staple pockets of the cartridge body (4480, Fig. 77A), each of the plurality of pushers supporting at least one of the plurality of staples and being movable from a first position to a second position to eject the plurality of staples from the plurality of pockets of the cartridge body ([0525]).  
Regarding claim 4, modified Bakos discloses the staple cartridge of claim 3, further including an actuation sled (3116) that is positioned within the cartridge body (Fig. 26), the action sled being movable within the cartridge body to move the pushers from their first position to their second position ([0484]).  
Regarding claim 5, modified Bakos discloses the staple cartridge of claim 4, wherein cartridge body includes an upper clamping surface (upper surface of 3112, Fig. 26) and a lower portion opposite to the upper clamping surface (lower portion of 3112), the staple cartridge further including a guard (3120) supported on the lower portion of the cartridge body (Fig. 26), the guard retaining the plurality of staples and the plurality of pushers within the cartridge body (see in conjunction with Fig. 77A).  
Regarding claim 6, modified Bakos discloses the staple cartridge of claim 5, wherein the guard is secured to the cartridge body by snap-fitting ([0473], “Further to the above, the staple cartridge 3110 engages the cartridge jaw 3120 in a snap-fit connection when the staple cartridge 3110 is fully seated within the cartridge jaw 3120”).  

Regarding claim 7, Bakos discloses a surgical stapling device (Fig. 1) comprising:
an elongate body (1300);
a tool assembly (1700) supported on the elongate body, the tool assembly including an anvil (2030), and a cartridge assembly (2020; also at least 3100, Figs. 26-30; 4400, Fig. 77A-F), the cartridge assembly including a staple cartridge (at least 3100, Figs. 26-30; 4400, Fig. 77A-F), the staple cartridge including: 
a cartridge body (3112) defining a longitudinal axis (3111) and having a plurality of staple pockets (4420/4430, Fig. 77A) and a central knife slot (4415, Fig. 77A), the staple pockets arranged in at least one row on each side of the central knife slot (see three rows on either side of knife slot 4415, Fig. 77A); and
a plurality of staples (5420, Fig. 102, which are equivalent of 4440/4450, Fig. 77A), each of the plurality of staple pockets receiving one of the plurality of staples (Fig. 77A), each of the plurality of staples including back span (5421, Fig. 102) that extends in a direction substantially parallel to the longitudinal axis of the cartridge body (see in conjunction with Fig. 77A), and a leg extending from each end of the back span (5424/5422), each of the legs including a tip having a facet (5425/5423) that defines a plane (plane defined by 5425/5423), the plane extending in a direction substantially parallel to the longitudinal axis of the cartridge body (“Both staple tips 5423, 5425 face a direction which is perpendicular, or at least substantially perpendicular, to an axis defined by the crown 5421.” [0557]; in view of Fig. 77A, axis defined by the crown 5421 is parallel to the knife slot 4415, meaning the tips 5423/5425 being perpendicular to the axis defined by the crown must be substantially parallel to the longitudinal axis of the cartridge body.) 
Bakos does not explicitly disclose that each facet is oriented to face the central knife slot and wherein the orientation of the facets on the legs of the staples cause all of the staple legs to be formed on a side of the back span toward the central knife slot.  
However, Bakos further states that “the staples may be cut with opposite laterally-facing staple tips, for example, facing in a direction that is opposite the lateral direction, for example, facing in a direction that is opposite the lateral direction, such that one staple can be biased toward a first portion of the pocket and the other staple can be biased toward a different portion of the pocket.” [0557]   
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified each staple tip, as disclosed by Bakos, to have a facet facing the central knife slot and defines a plane, as it would be “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation to success (Bakos in [0557] suggests that each staple tip can face either towards the knife slot or away from the knife slot – having finite number to try – such that the staples can be biased toward one way or the other in the pocket – having predictable solutions).

Regarding claim 8, modified Bakos discloses the stapling device of claim 7, further including a handle assembly (110), the elongate body supported on and extending distally from the handle assembly (Fig. 1).  
Regarding claim 9, modified Bakos discloses the stapling device of claim 8, wherein the handle assembly is a battery powered handle assembly (see “[0267] U.S. patent application Ser. No. 14/984,488, entitled MECHANISMS FOR COMPENSATING FOR BATTERY PACK FAILURE IN POWERED SURGICAL INSTRUMENTS” which is incorporated by reference).  
Regarding claim 10, modified Bakos discloses the stapling device of claim 8, wherein the at least one row includes a plurality of rows, the plurality of rows including an inner row and an outer row (see three rows on either side of 4415, Fig. 77A).   
Regarding claim 11, modified Bakos discloses the stapling device of claim 7, further including a plurality of pushers supported with the plurality of staple pockets of the cartridge body (4480, Fig. 77A), each of the plurality of pushers supporting at least one of the plurality of staples and being movable from a first position to a second position to eject the plurality of staples from the plurality of pockets of the cartridge body ([0525]).  
Regarding claim 12, modified Bakos discloses the stapling device of claim 11, further including an actuation sled (3116) that is positioned within the cartridge body (Fig. 26), the action sled being movable within the cartridge body to move the plurality of pushers from their first position to their second position ([0484]).  
Regarding claim 13, modified Bakos discloses the stapling device of claim 12, wherein cartridge body includes an upper clamping surface (upper surface of 3112, Fig. 26) and a lower portion opposite to the upper clamping surface (lower portion of 3112), the staple cartridge (3120) supported on the lower portion of the cartridge body (Fig. 26), the guard retaining the plurality of staples and the plurality of pushers within the cartridge body (see in conjunction with Fig. 77A).  
Regarding claim 14, modified Bakos discloses the stapling device of claim 13, wherein the guard is secured to the cartridge body by snap-fitting ([0473], “Further to the above, the staple cartridge 3110 engages the cartridge jaw 3120 in a snap-fit connection when the staple cartridge 3110 is fully seated within the cartridge jaw 3120”).  

Regarding claim 15, Bakos discloses a surgical stapling device (Fig. 1) comprising:
a handle assembly (110), the elongate body supported on and extending distally from the handle assembly (Fig. 1); 
an elongate body (1300);
a tool assembly (1700) supported on the elongate body, the tool assembly including an anvil (2030), and a cartridge assembly (2020; also at least 3100, Figs. 26-30; 4400, Fig. 77A-F), the cartridge assembly including a staple cartridge (at least 3100, Figs. 26-30; 4400, Fig. 77A-F), the staple cartridge including: 
a cartridge body (3112) defining a longitudinal axis (3111) and having a plurality of staple pockets (4420/4430, Fig. 77A) and a central knife slot (4415, Fig. 77A), the staple pockets arranged in at least one row on each side of the central knife slot (see three rows on either side of knife slot 4415, Fig. 77A); and
a plurality of staples (5420, Fig. 102, which are equivalent of 4440/4450, Fig. 77A), each of the plurality of staple pockets receiving one of the plurality of staples (Fig. 77A), each of the (5421, Fig. 102) that extends in a direction substantially parallel to the longitudinal axis of the cartridge body (see in conjunction with Fig. 77A), and a leg extending from each end of the back span (5424/5422), each of the legs including a tip having a facet (5425/5423) that defines a plane (plane defined by 5425/5423), the plane extending in a direction substantially parallel to the longitudinal axis of the cartridge body (“Both staple tips 5423, 5425 face a direction which is perpendicular, or at least substantially perpendicular, to an axis defined by the crown 5421.” [0557]; in view of Fig. 77A, axis defined by the crown 5421 is parallel to the knife slot 4415, meaning the tips 5423/5425 being perpendicular to the axis defined by the crown must be substantially parallel to the longitudinal axis of the cartridge body.);
 a plurality of pushers supported within the plurality of staple pockets of the cartridge body (4480, Fig. 77A), each of the plurality of pushers supporting at least one of the plurality of staples and being movable from a first position to a second position to eject the plurality of staples from the plurality of pockets of the cartridge body ([0525]);
an actuation sled (3116) positioned within the cartridge body (Fig. 26), the action sled being movable within the cartridge body to move the plurality of pushers from their first position to their second position ([0484]).  
Bakos does not explicitly disclose that each facet is oriented to face the central knife slot and wherein the orientation of the facets on the legs of the staples cause all of the staple legs to be formed on a side of the back span toward the central knife slot.  
However, Bakos further states that “the staples may be cut with opposite laterally-facing staple tips, for example, facing in a direction that is opposite the lateral direction, for 
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified each staple tip, as disclosed by Bakos, to have a facet facing the central knife slot and defines a plane, as it would be “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation to success (Bakos in [0557] suggests that each staple tip can face either towards the knife slot or away from the knife slot – having finite number to try – such that the staples can be biased toward one way or the other in the pocket – having predictable solutions).

Regarding claim 16, modified Bakos discloses the stapling device of claim 15, wherein cartridge body includes an upper clamping surface (upper surface of 3112, Fig. 26) and a lower portion opposite to the upper clamping surface (lower portion of 3112), the staple cartridge further including a guard (3120) supported on the lower portion of the cartridge body (Fig. 26), the guard retaining the plurality of staples and the plurality of pushers within the cartridge body (see in conjunction with Fig. 77A).  
Regarding claim 17, Bakos discloses the stapling device of claim 16, wherein the guard is secured to the cartridge body by snap-fitting ([0473], “Further to the above, the staple cartridge 3110 engages the cartridge jaw 3120 in a snap-fit connection when the staple cartridge 3110 is fully seated within the cartridge jaw 3120”).  

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over 35 USC § 103 rejections on claim(s) 1-17 as unpatentable over Bakos, Applicant argues that Bakos does not suggest the limitation “a tip having a facet that faces the central knife slot and defines a plane, the plane extending in a direction substantially parallel to the longitudinal axis of the cartridge body.” Examiner respectfully disagrees. As recited in the Non-Final Rejection, Bakos states that the staples may be cut with opposite laterally-facing staple tips, for example, facing in a direction that is opposite the lateral direction, for example, facing in a direction that is opposite the lateral direction, such that one staple can be biased toward a first portion of the pocket and the other staple can be biased toward a different portion of the pocket.” [0557]
 Such disclosure gives four finite possibilities for the way the two facets can be cut:
Both facets facing away from the central knife slot;
Both facets facing towards the central knife slot;
The proximal facet (assuming left leg of Fig. 102 is the proximal leg) facing towards the central knife slot and the distal facet facing away from the central knife slot; or
The distal facet (assuming right leg of Fig. 102 is the distal leg) facing towards the central knife slot and the proximal facet facing away from the central knife slot.
Therefore, it would be “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation to success – based on the disclosure and suggestions from Bakos. 
why the facets would face towards or away from the central knife: “such that one staple can be biased toward a first portion of the pocket and the other staple can be biased toward a different portion of the pocket.” [0557]. This, in fact, is the similar reasoning provided by Subject Application: “wherein the orientation of the facets on the two legs of the staples cause all of the staple legs to be formed on a side of the back span toward the central knife slot" (at least claim 7). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified each staple tip, as disclosed by Bakos, to have a facet facing the central knife slot and defining a plane.
If Applicant wishes to further clarify the arguments and/or limitations, Examiner encourages Applicant to schedule a telephonic interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731